NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL MARTIN-PEREZ,                             No.    20-71394

                Petitioner,                     Agency No. A206-484-178

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Angel Martin-Perez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Martin-Perez’s motion to

reopen where the record did not demonstrate that he expressed a fear of harm

before the immigration judge (“IJ”) that would trigger the IJ’s duty to advise

Martin-Perez as to asylum and related relief. See Zamorano v. Garland, 2 F.4th

1213, 1223 (9th Cir. 2021) (petitioner did not raise a “reasonable possibility” that

he may be eligible for asylum and related relief in order to trigger the IJ’s duty to

inform him of his “apparent eligibility” to apply for such relief). Martin-Perez’s

related contention that the IJ violated his right to due process by not advising him

of his eligibility for asylum and related relief fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      In his opening brief, Martin-Perez raises no argument challenging, and

therefore waives, the BIA’s determination that his motion to reopen did not assert

an ineffective assistance of counsel claim. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived).

      The BIA also did not abuse its discretion in denying Martin-Perez’s motion

to reopen where he did not establish that the evidence he sought to offer was new,


                                           2                                     20-71394
not available, and could not have been discovered or presented at the former

hearing. See 8 C.F.R. § 1003.2(c)(1); see also Bhasin v. Gonzales, 423 F.3d 977,

984 (9th Cir. 2005) (new evidence in support of a motion to reopen could not have

been able to be discovered or presented at the former hearing and must establish

prima facie eligibility for the relief sought).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                            3                                  20-71394